Citation Nr: 1122627	
Decision Date: 06/10/11    Archive Date: 06/20/11

DOCKET NO.  05-39 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jason W. Shoemaker, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran had active military service from October 1987 to November 1991.  Service personnel records also confirm periods of active duty for training from September 1986 to January 1987; from May 30, 1998, to June 11, 1998; and from January 30, 1999, to February 13, 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In July 2008 the Veteran testified before the undersigned Acting Veterans Law Judge sitting in Washington, D.C.  A transcript of the hearing is in the claims file.

In September 2008, and in November 2009, the Board remanded the matter for additional development.  Unfortunately, further evidentiary and procedural development is warranted.

Review of the record reveals that the Veteran has been diagnosed with psychiatric disorders other than PTSD, including major depressive disorder.  In accordance with Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009), the issue of service connection for an acquired psychiatric disorder other than PTSD is referred back to the agency of original jurisdiction for appropriate action.   

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.




REMAND

The Veteran seeks service connection for PTSD secondary to a personal assault that she says occurred during active duty service.  During her July 2008 Board hearing she testified that she was bruised and battered by a fellow soldier; that she reported the incident to her commander; that she reported the incident to the military police; that a formal complaint was filed; and that the assailant received a 14 day restriction and loss of  pay.  She further testified that the incident occurred in or around the Spring of 1988; while she was stationed in Germany.

The Veteran's service personnel records contain no record of the alleged incident; however, VA regulations provide that if a posttraumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the veteran's service records, such as records from law enforcement authorities, may corroborate the veteran's account of the stressor incident.  38 C.F.R. § 3.304(f).  

In 2009 the RO contacted the U. S. Army & Joint Services Records Research Center (JSRRC) for verification of the alleged event in unit history records; and in 2010 the RO contacted the U.S. Army Crime Records Center for police records.  Unfortunately, the time period identified by the RO for search purposes was March 1987 through August 1987; which is prior to the Veteran's October 1987 entry into active duty service; and contrary to the Veteran's testimony that the incident occurred in 1988.  In accordance with 38 C.F.R. § 3.159(c)(2), remand for additional development is warranted.  Since the matter is being remanded the Veteran should be notified of the provisions of 38 C.F.R. § 3.304(f), effective July 13, 2010.  See 38 C.F.R. § 19.31.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a copy of the latest version of 38 C.F.R. § 3.304(f) (amended July 13, 2010).

2.  Request that the United States Army and Joint Services Records Research Center (JSRRC) examine the unit history of 85th Maintenance Company in Kitzgen, Germany, and the personnel records of PFC D. (see Board Hearing Transcript, p. 53, for the identity of the assailant), for the time period March 1988 to September 1988 to determine whether the Veteran's account of a personal assault during service can be verified.  Refer to the Veteran's November 2004 PTSD questionnaire and her July 2008 Board hearing testimony for additional details of the alleged stressor.

3.  Contact the U.S. Army Crime Records Center for a copy of all police/investigative reports related to an alleged personal assault on the Veteran during the time period March 1988 to September 1988.  Care should be taken to ensure that the Crime Center is provided with each of the Veteran's aliases.

4.  If, and only if, a stressor is verified, the Veteran should be scheduled for examination by a psychiatrist for an opinion as to whether it is at least as likely as not that the Veteran has PTSD due to an in-service stressor.  The examining psychiatrist or psychologist should be informed as to which of the specific claimed stressor events have been verified.

Prior to the examination, the claims file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for the opinions expressed, should be set forth in the examination report.

5.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on her claim.

6.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought remains denied, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).




